Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guittard et al. (US 2012/0286090).
Regarding claims 1 and 8, Guittard et al. ‘090 teaches (figures 3-5) a fuselage section (2) of an aircraft, the fuselage section comprising: an outer surface to at least partially define an exterior of the aircraft, and an apparatus comprising: a rib (13) associated with a fuselage section (2) (Para 0016), a wing interface surface defined by the rib (13) to support a wing (3) (wing attaches to fuselage via rib (13)), the wing interface surface tapered inward relative to a longitudinal axis of the fuselage section (2) from an aft end of the fuselage section to a fore end of the fuselage section (2) (the upper line (14) is horizontal and when the rib (13) is extended towards the rear it forms the slanting frame panel (Para 0018) and its rear edge (23) is connected to the fuselage (2) which reflects the wing interface surface tapers relative to a longitudinal axis 
	Regarding claims 4 and 11, Guittard et al. ‘090 teaches (figures 3-5) an invention as discussed above in claims 1 and 8 respectively, wherein an acute angle is defined in space between a wing (3) and the fuselage section (2) (as shown in the figure below; the horizontal line (14) blends with the fuselage and the angle formed is less than 90 degree).

    PNG
    media_image1.png
    407
    596
    media_image1.png
    Greyscale

	Regarding claims 5 and 12, Guittard et al. ‘090 teaches (figures 3-5) an invention as discussed above in claims 4 and 11 respectively, further including a blended contour extending across the space between the wing (3) and  the fuselage section (2) (Para 0003 and 0006).
	Regarding claims 6 and 13, Guittard et al. ‘090 teaches (figures 3-5) an invention as discussed above in claims 5 and 11 respectively, wherein the acute angle is defined by an angled wing splice bracket (16) (as shown in the figure above; the angle formed is less than 90 degree).
Regarding claims 7 and 10, Guittard et al. ‘090 teaches (figures 3-5) an invention as discussed above in claims 1 and 8 respectively, wherein the wing interface surface tapers from a 
Regarding claim 14, Guittard et al. ‘909 teaches (figures 3-5) an invention as discussed above in claim 8 further including a blended curved contour to transition the rib to the outer surface of the fuselage section (Para 0003 and 0006).
Regarding claim 15, Guittard et al. ‘909 teaches (figures 3-5) a method of producing a fuselage section (2), the method comprising: orienting a rib (13) relative to a longitudinal axis of the fuselage section (2), the rib (13) to be angled from the longitudinal axis to define a tapered wing interface at which a wing is to be supported (Para 0016-0018; the upper line (14) is horizontal and in different embodiment, figure 5, when the rib (13) is extended towards the rear it forms the slanting frame panel (Para 0018) and its rear edge (23) is connected to the fuselage (2) which reflects the wing interface surface tapers relative to a longitudinal axis of fuselage from an aft end of the fuselage section to a fore end of the fuselage section in embodiment, figure 4); and coupling the rib (13) to the fuselage section (2) (Para 0016-0018).
Regarding claim 18, Guittard et al. ‘909 teaches (figures 3-5) a method of producing a fuselage section (2) as discussed above in claim 15 further including coupling wing to the fuselage section (2) via the rib (13), wherein an acute angle is defined between the fuselage section (2) and the wing (3) (as shown in the figure above; the horizontal line (14) blends with the fuselage and the angle formed is less than 90 degree).) (Para 0016-0018).
	Regarding claim 19, Guittard et al. ‘909 teaches (figures 3-5) a method of producing a fuselage section (2) as discussed above in claim 18, wherein the acute angle is defined by an angled wing splice plate (16) operationally coupled between the wing (3) and the fuselage 
	Regarding claim 20, Guittard et al. ‘909 teaches (figures 3-5) a method of producing a fuselage section (2) as discussed above in claim 19, further including defining a blended contour between the wing (3) and  the fuselage section (2) (Para 0003 and 0006).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guittard et al. (US 2012/0286090).
Regarding claims 2, Guittard et al. ‘090 teaches (figures 3-5) is silent about a blended curved contour of the fuselage section to transition the fuselage section to an adjacent fuselage section. However, Guittard et al. ‘090 teaches (figure 2) the rib (5) has a contour that hugs the section of the wing and jointed to the fuselage (2) by an upper junction line (12), curved and of variable height, extending typically over several adjacent panels of the fuselage (2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a blended curved contour of the fuselage section to transition the fuselage section to an adjacent fuselage section. One of ordinary skill in art would recognize that doing so would connect and blend two sections of fuselage into one section and enhance its aerodynamic properties.
  Regarding claims 3 and 9, Guittard et al. ‘090 teaches (figures 3-5) an invention as discussed above in claims 1 and 8 respectively, wherein the wing interface surface tapers but is silent to an angle between approximately 0.8 degrees to 1.4 degrees from the aft end to the fore end. It would have been obvious to one having ordinary skill in the art at the time the invention to configure the wing interface surface to taper at an angle between approximately 0.8 degrees to 1.4 degrees from the aft end to the fore end so as to have a smooth transition to the fuselage body .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guittard et al. (US 2012/0286090) as applied to claim 15 above, and further in view of Dietrich et al. (US 2011/0089291).
Regarding claim 16, Guittard et al. ‘090 teaches (figures 3-5) an invention as discussed above in claim 15 but it is silent about the method further including coupling the fuselage section to an adjacent fuselage. However, Dietrich et al. ‘291 teaches coupling device for connecting fuselage sections (Para 0001). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Guittard et al. ‘090 to incorporate the teachings of Dietrich et al. ‘291 to couple fuselage sections to produce an aircraft fuselage (Para 0001).
Regarding claim 17, modified Guittard et al. ‘090 is silent about forming a blended contour between the fuselage section and the adjacent fuselage section. However, Guittard et al. ‘090 teaches (figure 2) the rib (5) has a contour that hugs the section of the wing and jointed to the fuselage (2) by an upper junction line (12), curved and of variable height, extending typically over several adjacent panels of the fuselage (2). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Guittard et al. ‘909 to include a blended curved contour of the fuselage section to transition the fuselage section to an adjacent fuselage section. One of ordinary skill in art would recognize that doing so would connect and blend two sections of fuselage into one section and enhance its aerodynamic properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                         /Richard R. Green/Primary Examiner, Art Unit 3647